             Case 3:19-cv-00258-LRH-WGC Document 48 Filed 02/03/21 Page 1 of 1




1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     JERRY BROWN,                                   Case No. 3:19-cv-00258-LRH-WGC
6            Petitioner,
                                                     ORDER
7            v.
8
      RENEE BAKER, et al.,
9
             Respondents.
10

11

12           In this habeas corpus action, on January 19, 2021, the respondents filed a
13   Suggestion of Death (ECF No. 47), giving notice that the petitioner, Jerry Brown, has
14   died.
15           Brown’s death extinguishes his habeas claims and renders his petition moot. See
16   Garceau v. Woodford, 399 F.3d 1101 (9th Cir. 2005); Griffey v. Lindsey, 349 F.3d 1157
17   (9th Cir. 2003).
18           IT IS THEREFORE ORDERED that this action is DISMISSED. The Clerk of the
19   Court is directed to enter judgment accordingly and close this case.
20

21           DATED this 3rd day of February, 2021.
22

23
                                              LARRY R. HICKS
24                                            UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                 1
